DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of Amendment filed September 29, 2021.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stretz et al. (US Patent Application Pub. No.: US 2013/0057107 A1) in view of Boisson et al. (WIPO Document No.: WO 2016188764 A1).

Boisson et al. disclose the rotor including a shaft (reference numeral 14) comprising bundles of identical plane ferromagnetic laminations (reference numeral 16) assembled to one another and a series of rectangular axial recesses (reference numeral 22) radially arranged one above the other and spaced at a distance from one another (see figure 1), which form housings for magnetic flux generators (see English equivalent US 20180159387 A1, paragraph [0024]), the rotor including another series of recesses (reference numeral 26) that are perforations inclined in a radial direction that extend the housings through and in vicinity of the edge of the laminations (see figure 1), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the rotor of Boisson et al. for the rotor of Stretz et al. for achieving variable reluctant characteristics for the electric machine (see English equivalent US 20180159387 A1, paragraphs [0021-0027]).  
For claim 10, Stretz et al. disclose the slots (reference numeral 340, figure 5) extending longitudinally along an axis of the stator (see figures 1, 5).  
For claims 11 and 12, Stretz et al. disclose the closing means comprising a wedge (reference numeral 330) made of a magnetic material (see paragraph [0040], and figure 5), having dimensions corresponding to the open apertures to close the slots (reference numeral 340, see figure 5).  

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stretz et al. in view of Boisson et al. as applied to claims 11 and 12 above, and further in view of Barlow (US Patent No.: 1957380).
For claims 13 and 14, Stretz et al. in view of Boisson et al. disclose the claimed invention except for a thickness of the wedges being flush with a surface of the inner wall of the stator.  Barlow discloses the thickness of the wedges (reference numeral 33) being flush with a surface of the inner wall of the stator (reference numerals 11, 32, see figures 1, 1a, 3, 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the wedges flush with the stator .  

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stretz et al. in view of Boisson et al. as applied to claims 11 and 12 above, and further in view of Ovrebo et al. (US Patent Application Pub. No.: US 2010/0253176 A1).
For claims 15 and 16, Stretz et al. in view of Boisson et al. disclose the claimed invention except for the wedges being crimped, welded or glued in the apertures.  Ovrebo et al. disclose the wedges (reference numeral 39) being glued (see paragraph [0037]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the wedges glued as disclosed by Ovrebo et al. for the wedges of Stretz et al. in view of Boisson et al. for predictably providing desirable configurations for securing the components of the device.  

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stretz et al. in view of Boisson et al. and Barlow as applied to claims 13 and 14 above, and further in view of Ovrebo et al. (US Patent Application Pub. No.: US 2010/0253176 A1).
For claims 17 and 18, Stretz et al. in view of Boisson et al. and Barlow disclose the claimed invention except for the wedges being crimped, welded or glued in the apertures.  Ovrebo et al. disclose the wedges (reference numeral 39) being glued (see paragraph [0037]), and it would have been obvious to one of ordinary skill in the art .  

Claims 19, 20, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stretz et al. in view of Boisson et al. as applied to claims 9 and 10 above, and further in view of Lowry et al. (US Patent Application Pub. No.: US 2004/0145267 A1).
For claims 19 and 20, Stretz et al. in view of Boisson et al. disclose the claimed invention except for the closing means comprising a cylinder made of a magnetic material, located on the inner wall of the stator, to close the open slots.  Lowry et al. disclose a cylinder (reference numeral 30, figures 5, 6, 8) made of a magnetic material (see paragraph [0025]), located on the inner wall of the stator (reference numeral 12, see figures 5, 6), to close the open slots (see figures 5, 6, 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the cylinder made of magnetic material as disclosed by Lowry et al. for the closing means of Stretz et al. in view of Boisson et al. for predictably providing desirable configurations for securing the components of the device.  
For claims 23 and 24, Stretz et al. in view of Boisson et al. and Lowry et al. disclose the claimed invention except for an inside diameter of the cylinder receiving the rotor.  Lowry et al. further disclose the inside of the stator (reference numeral 12) receiving the rotor (reference numeral 14, see figure 2), and it would have been obvious .  

Claims 21, 22, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stretz et al. in view of Boisson et al. and Lowry et al. as applied to claims 19 and 20 above, and further in view of Hauger et al. (US Patent Application Pub. No.: US 2006/0108890 A1).
For claims 21 and 22, Stretz et al. in view of Boisson et al. and Lowry et al. disclose the claimed invention except for the cylinder being press fit to the inner wall of the stator.  Hauger et al. disclose the cylinder (reference numeral 12) being press fit to the inner wall of the stator (reference numerals 10, 14, see figures 2b, 3, 5, and paragraph [0033]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cylinder press fit to the stator as disclosed by Hauger et al. for the cylinder and stator of Stretz et al. in view of Boisson et al. and Lowry et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  
For claims 25 and 26, Stretz et al. in view of Boisson et al., Lowry et al., and Hauger et al. disclose the claimed invention except for an inside diameter of the cylinder receiving the rotor.  Lowry et al. further disclose the inside of the stator (reference numeral 12) receiving the rotor (reference numeral 14, see figure 2), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the .  

Response to Arguments
Applicant’s arguments with respect to claim(s) 9-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALEX W MOK/Primary Examiner, Art Unit 2834